Affirm and Opinion Filed March 25, 2022




                                              In the
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-20-00624-CV

                             MELISSA BREWER, Appellant
                                        V.
                              COMPASS BANK, Appellee

                  On Appeal from the 429th Judicial District Court
                               Collin County, Texas
                      Trial Court Cause No. 429-02438-2019

                            MEMORANDUM OPINION
                        Before Justices Carlyle, Smith, and Garcia
                               Opinion by Justice Carlyle

       Melissa Brewer filed this lawsuit against Compass Bank1 seeking to set aside

a foreclosure sale. Compass Bank counterclaimed for a deficiency judgment. The

trial court granted Compass Bank’s motion for summary judgment on both parties’

claims and awarded it the requested deficiency amount of $75,306.92.

       Ms. Brewer contends summary judgment was improper because (1) the trial

court erred by overruling her objections to Compass Bank’s evidence and (2) she




   1
     The record shows appellee currently describes itself as “BBVA USA f/k/a Compass Bank.” We refer
to appellee as Compass Bank in this opinion.
raised fact issues regarding the foreclosure notice and the property’s value. We

affirm in this memorandum opinion. See TEX. R. APP. P. 47.4.

                                    Background

      In December 2011, Ms. Brewer purchased a home at 309 Park Lake Drive,

McKinney, Texas, 75070 (the property). To finance that purchase, she borrowed

$436,380.00 from Compass Bank. She signed a thirty-year promissory note in which

she agreed to repay the loan in monthly installments and a deed of trust conveying

the property to a trustee as security for her repayment. The deed of trust provided

that if Ms. Brewer defaulted on her payments and failed to cure the default, Compass

Bank could require immediate payment in full and, with proper notice to Ms. Brewer,

authorize sale of the property to the highest bidder. The deed of trust also stated:

      All notices given by Borrower or Lender in connection with this
      Security Instrument must be in writing. . . . The notice address shall be
      the Property Address unless Borrower has designated a substitute notice
      address by notice to Lender. Borrower shall promptly notify Lender of
      Borrower’s change of address. If Lender specifies a procedure for
      reporting Borrower’s change of address, then Borrower shall only
      report a change of address through that specified procedure. There may
      be only one designated notice address under this Security Instrument at
      any one time.
      ....
             If Lender invokes the power of sale, Lender or Trustee shall give
      notice of the time, place, and terms of sale by posting and filing the
      notice at least 21 days prior to sale as provided by Applicable Law.

      Ms. Brewer fell behind on her mortgage payments starting in March 2014. In

October 2018, Compass Bank notified her that if she failed to cure her default, the

full amount of the loan would become due immediately. She did not cure the default.

                                         –2–
Several months later, Compass Bank accelerated the loan. A foreclosure sale of the

property was set for May 7, 2019.

      Ms. Brewer filed this lawsuit on May 6, 2019. Though her original petition

requested a temporary restraining order to stop the foreclosure, the sale took place

the next day as scheduled. The property was sold to Compass Bank for $500,000.00.

      Following the foreclosure sale, Ms. Brewer filed an amended petition that

stated:

             14. In July 2018, the Property became uninhabitable due to
      increased levels of formaldehyde from the defectively installed spray
      foam insulation. As a result, Plaintiff had to temporarily relocate.
      Plaintiff notified Compass Bank of her relocation.
             15. On April 23, 2019, Plaintiff received an email with a Notice
      of Trustee’s Sale attached. . . . Plaintiff had no knowledge that the
      Property had been set for foreclosure until she received the email on
      April 23, 2019. The Notice of Trustee’s Sale is untimely.
      ....
             28. . . . Plaintiff notified Compass Bank that she had to
      temporarily relocate. Nonetheless, Compass Bank failed to mail the
      required notices under the Texas Property Code and the Deed of Trust.

      Ms. Brewer asserted claims against Compass Bank for breach of contract,

Texas Debt Collection Act violations, “suit to set aside the foreclosure sale and

cancel trustee’s deed,” and wrongful foreclosure. Each claim stemmed from Ms.

Brewer’s contention that she did not receive proper notice of the foreclosure sale.

      Compass Bank generally denied Ms. Brewer’s claims and asserted its

deficiency counterclaim. Ms. Brewer generally denied the counterclaim and

asserted, “Because the terms of the Deed of Trust were not strictly followed, the May


                                        –3–
7, 2019 foreclosure sale should be set aside, and Defendant is not entitled to any

deficiency judgment.”

      On January 28, 2020, Compass Bank filed a combined traditional and no-

evidence motion for summary judgment. The motion asserted, among other things,

(1) “on March 21, 2019 Defendant, through counsel, mailed Plaintiff a Notice of

Acceleration and Notice of Sale by certified and first-class mail notifying Plaintiff

that Defendant was exercising its power of sale, the loan was fully accelerated, and

that the foreclosure sale would take place on May 7, 2019”; (2) the foreclosure sale

proceeded and on May 7, 2019, the property sold to Compass Bank for $500,000.00;

and (3) at the time of the foreclosure sale, “the total amount due under the Note was

$575,306.92.14.”

      Compass Bank’s motion argued (1) Texas Property Code § 51.002(e) provides

that “[s]ervice of a notice under this section by certified mail is complete when the

notice is deposited in the United States mail, postage prepaid and addressed to the

debtor at the debtor’s last known address”; (2) on October 18, 2018, “Plaintiff

confirmed that although she had temporarily moved into a hotel, the 309 Park Lake

Drive was still a good address for sending notices”; and (3) on March 21, 2019,

Compass Bank “caused the required notice of acceleration and trustee’s sale be

deposited postage prepaid with the United States Postal Service at the Plaintiff’s

residence address, which remained the last known address of the Plaintiff for notice

purposes.” Additionally, Compass Bank asserted (1) Ms. Brewer “swore under

                                        –4–
penalty of perjury” in a 2016 bankruptcy filing that the value of the property was

$525,000.00 and (2) in an ongoing 2019 Collin County lawsuit against several

contractors, Ms. Brewer alleged the property “is uninhabitable and in order to

remedy said issues requires—at the very least—major reconstruction or—at worst—

demolition.”

      Compass Bank contended it was entitled to traditional summary judgment

because there was no genuine issue of material fact regarding its assertions that

“Defendant mailed both the notice of default and notice of sale as required by the

Texas Property Code and the Deed of Trust” and “after the foreclosure sale there

remained a deficiency for amounts still owed by Plaintiff to Defendant under the

Note.” Thus, Compass Bank argued, the evidence conclusively negated essential

elements of each of Ms. Brewer’s claims and proved Compass Bank’s counterclaim.

      Compass Bank also asserted it was entitled to no-evidence summary judgment

on all of Ms. Brewer’s claims because her causes of action “are all based on the

alleged failure of Defendant to provide notices.” Compass Bank argued there is no

evidence the foreclosure notice was improper because Ms. Brewer has no evidence

she provided notice of an address change as required under the property code.

Additionally, Compass Bank argued Ms. Brewer “has no evidence that she suffered

any damages as a result of any action by [Compass Bank],” as “[a]t the time of the

foreclosure sale, there was no equity in the Property.”



                                        –5–
      Compass Bank attached evidence, including (1) 2016 bankruptcy documents

filed by Ms. Brewer and (2) a January 24, 2020 affidavit of Rosalyn London, who

stated she was “presently employed by BBVA USA formerly known as Compass

Bank in the capacity of VP – Default Manager.” In the affidavit, Ms. London testified

to her personal knowledge of the true and correct facts, as well as a proper business

records foundation, and continued as follows:

             7. “BBVA USA has duly performed all of the conditions of the
      Note and Deed of Trust.
             8. “Plaintiff defaulted on her performance under the Note and
      Deed of Trust by failing and refusing to pay the monthly installment
      payments when due. As of October 1, 2018, the amount needed to
      reinstate and bring the loan current was $171,079.60. As of May 7,
      2019, the amount needed to pay off the loan was $575,306.92. At the
      time of the foreclosure sale, Ms. Brewer owed for the March 1, 2014
      payment and all subsequent payments.
             10. [sic] “. . . On October 18, 2018, Ms. Brewer notified BBVA
      USA that although she had temporarily moved to a hotel but that [sic]
      the Property was still a good address to send notice. . . .
      ....
             12. “After the Plaintiff remained in default on the loan, BBVA
      USA caused to be sent a Notice of Default and Intent to Accelerate to
      the Plaintiff on March 21, 2019. A true and correct copy of said notice
      is incorporated herein and attached hereto as Exhibit A-5.
             13. “On May 7, 2019, BBVA USA purchased the Property at a
      lawful foreclosure sale in the amount of $500,000. . . .
             14. After crediting the Note for the amount of $500,000 as the
      purchase price of the Property, there remained a balance of $75,306.92
      due under the Note after the foreclosure sale.”

The attachments to Ms. London’s affidavit included copies of the note, the deed of

trust, the substitute trustee’s deed, and, in Exhibit A-5, a March 21, 2019 “Notice of




                                         –6–
Acceleration and Trustee’s Sale” with a “USPS Certified Mail” label and a postmark

showing it was mailed via first-class mail to the property address on that date.

      Ms. Brewer responded, objecting to the above-described portion of paragraph

10 of Ms. London’s affidavit as conclusory, unsubstantiated, and hearsay.

Alternatively, Ms. Brewer argued that even if the trial court were to consider the

objected-to affidavit statement, a fact question remained regarding proper notice.

      Ms. Brewer stated her “primary argument,” that Compass Bank “failed to send

the requisite notices under the Texas Property Code to Plaintiff’s temporary address

when Plaintiff notified Defendant of this temporary address change,” and instead

“sent the foreclosure notices to the Property, which Defendant knew was unoccupied

because of the property’s toxicity.” She contended summary judgment was

precluded because she notified Compass Bank of her address change “(1) via phone

call with Gerald Banks, Defendant’s agent and corporate representative in the instant

case; and (2) in writing by emailing Gerald Banks.” She argued:

      While Tex. Prop. Code § 51.0001(2)(A) requires a borrower to provide
      a written change of address, and Plaintiff posits she satisfied this by
      emailing Gerald Banks, the Deed of Trust at issue here expressly
      provides that, “[i]f Lender specifies a procedure for reporting
      Borrower’s change of address, then Borrower shall only report a change
      of address through that specified procedure.” . . . Plaintiff promptly
      notified Defendant of her address change via phone call with Gerald
      Banks. In fact, in his deposition, Gerald Banks said address change via
      phone call is Defendant’s procedure[.]

      Additionally, though she acknowledged stating in her 2016 bankruptcy filing

that the property’s value was $525,000.00 and alleging in her 2019 contractor lawsuit

                                        –7–
that the property was uninhabitable, she contended that at the time of the 2019

foreclosure sale the property was “valued at almost $942,351.00” by the Collin

County Appraisal District. She stated, “Because there is evidence that the Property

was worth almost a million at the time of sale and Defendant itself admits that

Plaintiff owed $575,306.92 [at] that time, Defendant is not entitled to any deficiency,

and Defendant’s assertion that there was no equity at the time of sale is incorrect.”

      The evidence attached to Ms. Brewer’s summary judgment response included

excerpts from a deposition of Mr. Banks in which he stated:

      Q: . . . [W]hat is Compass Bank’s procedure for sending required
      notices when the homeowner has told Compass Bank they have moved
      out of the property address?
      A: Our procedure is if we’ve been told they’ve moved out of the address
      is to get a new address to send that information to them.
      Q: How would they go about getting the new address?
      A: Telephone conversation, yes.

      Ms. Brewer’s evidence also included a declaration in which she stated:

      “In July 2018, the Property became uninhabitable due to increased
      levels of formaldehyde from the defectively installed spray foam
      insulation. As a result, I had to temporarily relocate. I was in constant
      contact with Gerald Banks (“Mr. Banks”), a client advocate manager
      for Compass Bank regarding my loan. I also kept him informed of my
      living situation. I informed Mr. Banks on several occasions of my
      address change over the telephone. I followed up some of these
      conversations in writing. See true and correct copies of emails sent to
      Mr. Banks regarding my address change attached hereto as Exhibit B,
      and incorporated herein for all purposes.
      ....
      “I did not receive the required notices of default, intent to accelerate,
      right to cure, right to reinstate, and a timely notice of trustee’s sale
      regarding the May 7, 2019 foreclosure. I dispute the validity of the May
      7, 2019 foreclosure sale.

                                         –8–
      Exhibit B to Ms. Brewer’s declaration consisted of two printed emails. The

first was an October 18, 2018 email from her to Mr. Banks in which she responded

to his apparent request for inspection reports and stated as follows:

      Subject: RE: Contact Information

      Hi Mr. Banks,
      I appreciate the opportunity to speak with you today. Just got settled at
      Homewood suites in Frisco, Texas.
      I am sending you a link or I will try to attach the reports on separate
      emails. Please confirm that you have received them on your end.

      Sincerely,
      Melissa G. Brewer
      [phone number]
      309 Park Lake Drive
      McKinney TX 75070

      The second was an April 3, 2019 email from Ms. Brewer to her counsel in her

contractor lawsuit, with a “cc” to Mr. Banks. That email consisted of several

photographs of a room containing air mattresses and personal belongings and stated,

“Subject: This is how we have been living / it has been traumatizing – we have

nothing.” Nothing in that email indicated where the photographs were taken.

      Additionally, Ms. Brewer’s evidence included a document she described as

“Collin County Appraisal District Report.” The document was a printout of a

“Property Search” showing the property’s 2019 appraised value as $942,351.00.

      In its reply to Ms. Brewer’s summary judgment response, Compass Bank

argued that the objection to Ms. London’s affidavit should be overruled because the

                                         –9–
challenged facts were “derived from Defendant’s business records.” Compass Bank

also contended, “After the Defendant provided evidence attached to its Motion for

Summary Judgment that the notices were sent to the correct notice address, the

burden shifted to the Plaintiff to provide evidence contrary to the Defendant’s

evidence. Plaintiff has not met her burden.” Additionally, Compass Bank objected

to the appraisal evidence on hearsay and relevance grounds “to the extent Plaintiff

is attempting to offer the appraisal district value as evidence.” Compass Bank argued

Ms. Brewer “provides no evidence in her response to support her valuation of the

property, an increase of almost double the amount she swore to in her bankruptcy

case.”

         The trial court signed a March 20, 2020 final judgment in which it overruled

Ms. Brewer’s objection to Ms. London’s affidavit and granted summary judgment

in Compass Bank’s favor without stating the grounds for its ruling. Ms. Brewer filed

a motion for new trial asserting summary judgment was improper because she had

raised fact issues on notice and the property’s value and after a hearing, the trial court

denied the motion.

                                  Standard of review

         We review a summary judgment de novo. E.g., Trial v. Dragon, 593 S.W.3d

313, 316 (Tex. 2019). A traditional motion for summary judgment requires the

moving party to show that no genuine issue of material fact exists and that it is

entitled to judgment as a matter of law. TEX. R. CIV. P. 166a(c); Lujan v. Navistar,

                                          –10–
Inc., 555 S.W.3d 79, 84 (Tex. 2018). If the movant carries this burden, the burden

shifts to the nonmovant to raise a genuine issue of material fact precluding summary

judgment. Lujan, 555 S.W.3d at 84. We take evidence favorable to the nonmovant

as true, and we indulge every reasonable inference and resolve every doubt in the

nonmovant’s favor. Ortiz v. State Farm Lloyds, 589 S.W.3d 127, 131 (Tex. 2019).

“A defendant who conclusively negates at least one of the essential elements of a

cause of action or conclusively establishes an affirmative defense is entitled to

summary judgment.” Frost Nat’l Bank v. Fernandez, 315 S.W.3d 494, 508 (Tex.

2010).

      Under rule 166a(i), a party may move for no-evidence summary judgment on

the ground that there is no evidence of one or more essential elements of a claim or

no evidence of a defense on which an adverse party has the burden of proof at trial.

TEX. R. CIV. P. 166a(i). The trial court may grant a no-evidence motion for summary

judgment unless the nonmovant brings forth more than a scintilla of evidence to raise

a genuine issue of material fact on the elements challenged by the motion. Ford

Motor Co. v. Ridgway, 135 S.W.3d 598, 600 (Tex. 2004).

      More than a scintilla of evidence exists when the evidence rises to a level that

would enable reasonable and fair-minded people to differ in their conclusions. Id. at

601. If the evidence offered to prove a vital fact is so weak as to do no more than

create a mere surmise or suspicion of its existence, the evidence is no more than a

scintilla and, in legal effect, is no evidence. Id. When determining whether the

                                        –11–
nonmovant has produced more than a scintilla of evidence, we view the evidence in

the light most favorable to the nonmovant and disregard all contrary evidence and

inferences. King Ranch, Inc. v. Chapman, 118 S.W.3d 742, 750–51 (Tex. 2003).

      Where, as here, a trial court’s order does not specify the grounds for its

summary judgment, we must affirm if any of the theories presented to the trial court

and preserved for appellate review are meritorious. E.g., Cmty. Health Sys. Prof’l

Servs. Corp. v. Hansen, 525 S.W.3d 671, 680 (Tex. 2017).

                                  Applicable law

      A sale of real property under a power of sale conferred by a deed of trust must

be a public sale at auction on the first Tuesday of a month. TEX. PROP. CODE

§ 51.002(a). Notice of the sale must be given at least twenty-one days before the date

of the sale by, among other things “serving written notice of the sale by certified

mail on each debtor who, according to the records of the mortgage servicer of the

debt, is obligated to pay the debt.” Id. § 51.002(b)(3). Service of a notice under

§ 51.002 by certified mail “is complete when the notice is deposited in the United

States mail, postage prepaid and addressed to the debtor at the debtor’s last known

address.” Id. § 51.002(e). The affidavit of a person knowledgeable of the facts to the

effect that service was completed is prima facie evidence of service. Id.

      “Debtor’s last known address” means “for a debt secured by the debtor’s

residence, the debtor’s residence address unless the debtor provided the mortgage

servicer a written change of address before the date the mortgage servicer mailed a

                                        –12–
notice required by Section 51.002.” Id. § 51.0001(2)(A). “A debtor shall inform the

mortgage servicer of the debt in a reasonable manner of any change of address of

the debtor for purposes of providing notice to the debtor under Section 51.002.” Id.

§ 51.0021.

      Under property code § 51.003(b), “[a]ny person against whom [a deficiency

judgment] is sought by motion may request that the court in which the action is

pending determine the fair market value of the real property as of the date of the

foreclosure sale.” Haddington Fund, LP v. Kidwell, No. 05-19-01202-CV, 2022 WL

100111, at *9 (Tex. App.—Dallas Jan. 11, 2022, no pet.) (mem. op.). If the fair

market value is greater than the foreclosure sale price, the borrower is entitled to an

offset against the deficiency in the amount of the excess, less the amount of any

obligations secured by the lien on the property but not extinguished by the

foreclosure. Id. The right of offset under § 51.003 “is an affirmative defense that

must be pled and proved by the defendant.” Id.; see also Thomas v. Graham Mortg.

Corp., 408 S.W.3d 581, 592 (Tex. App.—Austin 2013, pet. denied) (request by

motion can meet pleading requirement).

                   Summary judgment on Ms. Brewer’s claims

      In her first issue, Ms. Brewer contends the trial court erred by granting

Compass Bank’s traditional and no-evidence motions for summary judgment on her

claims. She asserts three “subissues” under that issue:



                                        –13–
      Subissue 1: Did the trial court err in overruling Brewer’s objection to
      Compass’s purported evidence that it gave the required notice, because
      that “evidence” was conclusory and incompetent to support a summary
      judgment?

      Subissue 2: Did Brewer create a fact issue on whether Compass
      provided the required notice, when Compass sent the Notice to a
      residence Brewer had vacated, even after Brewer informed Compass of
      a change of address?

      Subissue No. 3: Did the trial court err in granting Compass’s no-
      evidence summary judgment that Brewer did not suffer damages when
      there was evidence that the value of the Residence was $942,351.00 on
      the day Compass foreclosed on the Residence, and the unpaid balance
      on the note was $575,306.92?

      We address Ms. Brewer’s first and second subissues together. She argues

(1) the deed of trust “specified its own procedure to notify Compass of a change of

address,” which “superseded the notice requirements in the Texas Property Code”;

(2) she “complied with Compass’s procedure for reporting a change of address”;

(3) to the extent she was required to comply with § 51.0001, she did so; and (4) the

only evidence that contradicts her compliance with the applicable address-change

notice requirement is Ms. London’s conclusory affidavit statement that Ms. Brewer

notified Compass Bank she had “moved to a hotel but that the Property was still a

good address to send notice,” which the trial court should not have considered. We

need not address whether the trial court erred by considering Ms. London’s objected-

to affidavit statement because even without that statement, summary judgment was

not improper.



                                       –14–
        We cannot agree with Ms. Brewer that Mr. Banks’s deposition testimony— in

which he stated that a telephone conversation would be a means for Compass Bank

to “go about getting” a notice address when the bank knew a borrower had moved

out of a property—constitutes evidence that Compass Bank “specifie[d] a

procedure” pursuant to the deed of trust for reporting address changes via phone call.

Mr. Banks’s testimony did not address procedures for borrowers to report address

changes to Compass Bank and cannot support a reasonable inference of having so

“specified.”

        Further, no evidence in the record supports a reasonable inference that Ms.

Brewer provided a new notice address in writing or informed Compass Bank “in a

reasonable manner of any change of address . . . for purposes of providing notice to

the debtor under Section 51.002.” See TEX. PROP. CODE §§ 51.0001(2)(A), 51.0021.

The record contains no new address provided by Ms. Brewer to Compass Bank in

any manner before the foreclosure sale, let alone in writing as required by the deed

of trust and § 51.0001(2)(A). Though her October 18, 2018 email informed Mr.

Banks she “[j]ust got settled at Homewood suites in Frisco, Texas,” her message

contained no room number and no street address, and, incongruous to her argument

on appeal, that same email stated the property address below her name and phone

number.2 On this record, we conclude Ms. Brewer did not meet her summary


    2
       Additionally, the case Ms. Brewer primarily relies on to support her position is materially
distinguishable because, unlike this case, it involved an address set out in a written email and an analysis

                                                  –15–
judgment burden regarding her compliance with the address-change notice

requirements of the deed of trust or property code.

       In her appellate briefing, Ms. Brewer asserts for the first time that Ms.

London’s affidavit does not “establish as a matter of law that Compass even provided

notice to the Residence” because Ms. London lacked “actual knowledge” regarding

such notice. As described above, Ms. London testified in her affidavit (1) she has

“personal knowledge of the facts stated in this Affidavit, and they are true and

correct”; (2) she is “a custodian of the records in respect to the indebtedness owed

to BBVA USA by the Plaintiff”; and (3) “BBVA USA has duly performed all of the

conditions of the Note and Deed of Trust.” She also stated in paragraph 12 of her

affidavit that “BBVA USA caused to be sent a Notice of Default and Intent to

Accelerate to the Plaintiff on March 21, 2019. A true and correct copy of said notice

is incorporated herein and attached hereto as Exhibit A-5.” Exhibit A-5 included a

March 21, 2019 “Notice of Acceleration and Trustee’s Sale” with a “USPS Certified

Mail” label and a postmark showing it was mailed via first-class mail to the property

address on that date.

       Ms. Brewer did not object to those affidavit provisions in the trial court.

Assuming without deciding that Ms. Brewer’s complaint regarding those provisions

is properly before us, Ms. London’s affidavit statements and the exhibits attached


under property code § 51.0001(2)(B), which applies to debts not secured by the debtor’s residence and is
not applicable here. See Bauder v. Alegria, 480 S.W.3d 92, 96–98 (Tex. App.—Houston [14th Dist.] 2015,
no pet.).
                                                –16–
satisfied Compass Bank’s summary judgment burden regarding notice mailed to the

property address. See Botello v. MidFirst Bank, No. 05-19-00461-CV, 2020 WL

3263434, at *3 (Tex. App.—Dallas June 17, 2020, no pet.) (mem. op.) (concluding

bank’s affidavits that described personal knowledge based on position and

responsibilities and included attachments containing the described documents

sufficiently supported summary judgment in borrower’s lawsuit challenging

foreclosure); see also TEX. PROP. CODE § 51.002(e).

      In her third subissue, Ms. Brewer contends the trial court erred to the extent it

concluded she produced no evidence of damages because “there was evidence that

the value of the Residence was $942,351.00 on the day Compass foreclosed on the

Residence, and the unpaid balance on the note was $575,306.92.” The record does

not show Ms. Brewer pled that affirmative defense or filed a motion pursuant to

property code § 51.003(b). See Haddington Fund, 2022 WL 100111, at *9.

      The value placed upon the property for tax assessment purposes was not

evidence of its value for purposes other than taxation and is considered hearsay. See

Dallas Cty. Bail Bond Bd. v. Black, 833 S.W.2d 247, 249 (Tex. App.—Dallas 1992,

no writ). That said, a tax appraisal admitted without objection can constitute some

probative evidence of fair market value of real property. See Sadeghian v. Jaco, No.

05-18-00838-CV, 2020 WL 400172, at *5 (Tex. App.—Dallas Jan. 23, 2020, pet.

denied) (mem. op.) (discussing Black and its predecessors in a thorough, concise,

scholarly discussion of the law on this point). Here, Compass Bank objected to Ms.

                                        –17–
Brewer’s appraisal evidence on hearsay grounds, and thus the tax appraisal was no

evidence of value.

      As described, the record shows Ms. Brewer’s claims were all based on one or

both of the two elements she disputes: (1) notice of the foreclosure sale and (2) the

property’s value. Because the record does not show she met her burden to preclude

summary judgment as to either of those elements, the trial court did not err by

granting Compass Bank’s motion for summary judgment on her claims.

             Summary judgment on Compass Bank’s counterclaim

      In her second issue, Ms. Brewer asserts Compass Bank was not entitled to

summary judgment on its deficiency counterclaim because she “presented evidence

that the value of the Residence was $942,351.00 on the day Compass foreclosed,

and Compass purchased the Residence for $500,000.” Echoing her first-issue

arguments, she contends (1) Compass Bank did not establish that it was entitled to a

deficiency judgment as a matter of law because the improper notice “made any

foreclosure invalid” and (2) “even if Compass had established a deficiency, Brewer

raised a fact question as to whether she was entitled to an offset based on the market

value of the Residence.”

      Ms. London’s unobjected-to affidavit statements and the affidavit’s

attachments established Compass Bank’s right to foreclose and the deficiency

amount. See Botello, 2020 WL 3263434, at *3. Additionally, we concluded above

that the record does not show Ms. Brewer raised a genuine issue of material fact

                                        –18–
regarding the foreclosure sale notice or the property’s value. Thus, the trial court did

not err by granting summary judgment in favor of Compass Bank on its

counterclaim. See TEX. PROP. CODE § 51.003(c) (“If no party requests the

determination of fair market value or if such a request is made and no competent

evidence of fair market value is introduced, the sale price at the foreclosure sale shall

be used to compute the deficiency.”).

                                      *    *     *

      We affirm the trial court’s judgment.

                                                 __________________




200624f.p05                                    /Cory L. Carlyle/
                                               CORY L. CARLYLE
                                               JUSTICE




                                          –19–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

MELISSA BREWER, Appellant                      On Appeal from the 429th Judicial
                                               District Court, Collin County, Texas
No. 05-20-00624-CV           V.                Trial Court Cause No. 429-02438-
                                               2019.
COMPASS BANK, Appellee                         Opinion delivered by Justice Carlyle.
                                               Justices Smith and Garcia
                                               participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

      It is ORDERED that appellee COMPASS BANK recover its costs of this
appeal from appellant MELISSA BREWER.


Judgment entered this 25th day of March, 2022.




                                        –20–